EXHIBIT 10(r)

 

Joint Manufacturing & Marketing Agreement

 

 

Written Agreement:

Alpha ProTech Engineered Products, Inc. and Perma-R Products, Inc., agree to the
terms and conditions as set forth in this agreement in relationship to
housewrap.

 

Exclusivity & Time Frame:

Alpha ProTech agrees to manufacture and supply exclusively to Perma-R Products
and Perma-R Products agrees to purchase and market exclusively for Alpha ProTech
throughout North America all housewrap products. Alpha ProTech and Perma-R will
review and evaluate the progress of housewrap at the end of 2007 with further
reviews and evaluations every 3 years thereafter. During the initial 3 year
period, Alpha ProTech requests a minimum of $5.0 Million in purchases of
housewrap per year. Future purchases beyond the 3 years would be established and
mutually agreed to during the review at the end of 2007. After each review and
evaluation, the new purchasing volumes established will set precedence for
future term agreements beyond the initial three years. At the end of any review
period either party has the right on 120 days notice to discontinue the
exclusivity aspect of the agreement.

 

Pricing:

The pricing will reflect two price levels based on the territory sold as
described below and will be inclusive of freight and delivery charges in the
continental United States. Any shipments outside of the continental United
States will be F.O.B. Alpha ProTech’s shipping location. The initial pricing
will be valid for one year from date of agreement so long as raw material prices
do not adjust by more or less than 3.75% at any time during the first year.
After the first year, any and all price changes will be awarded a 60 day notice
from implementation of a price change. All initial custom plates are at the
expense of Perma-R and all replacement plates after 5,000 rolls of printed
material will be at the expense of Perma-R. Any damage or abuse to plates in
between the initial plate and the printing of 5,000 or more rolls will be at the
expense of Alpha ProTech. All pricing will be held in strict confidence and not
shared with any employees outside of this agreement. Payment terms shall be Net
30 Days.

 

Zone 1 will be East of Texas, Oklahoma, Kansas, Nebraska, South Dakota and North
Dakota.

Zone 2 will be West of Louisiana, Arkansas, Missouri, Iowa and Minnesota.

 

Code Listings:

Perma-R will be listed as an additional listee on the Alpha ProTech listing with
ICC. The listing will be of similar origin as the Pactiv Listing NER-689 showing
it as an equal product in every respect. The listing will be inclusive to cover
all codes and requirements for use as a moisture barrier as well as an air
infiltration barrier.

 

Service, Inventory & Delivery:

All new orders shall ship within 14 business days of plate arrival with repeat
orders shipping in 14 business days from order placement. If the delivery date
is not met and there is additional cost of expedited shipping to cover a
customers needs, Alpha ProTech shall share in any additional freight cost above
the normal cost of shipping. Emergency and hot rush orders shall ship within 3
business days of order placement. Perma-R will communicate with Alpha ProTech as
to inventory requirements on a regular basis to cover three months usage. It is
understood that any inventory on hand will be taken by Perma-R so long as the
material is of merchantable condition. Alpha ProTech will offer technical as
well as sales support at all times to any customer and/or staff of Perma-R as
requested. Alpha ProTech will maintain an open door policy to any and all
customers of Perma-R and the staff of Perma-R.

 

1

--------------------------------------------------------------------------------


 

Quality:

Alpha ProTech will provide to Perma-R a product that will meet or exceed the
industry standards for housewrap. Should there be a defective shipment, Alpha
ProTech will ship new material within 2 business days and pay for all cost of
transportation to and from the customers location. Shall any defective material
be installed and have to be replaced in the field, Alpha ProTech shall share in
the labor cost to replace the defective material. The product will be packed and
shipped to arrive in the same quality as it is manufactured. All print quality
will meet or exceed industry standards for housewrap.

 

Additional Insured:

Alpha ProTech shall have Perma-R Products listed as an additional insured for
product liability in the amount of $2,000,000 on Alpha ProTech’s Product
Liability coverage. Alpha Pro Tech agrees to reimburse Perma-R Products for any
out of pocket expense including any reasonable attorneys fees that may occur, if
liability is found to be that of Alpha Pro Tech and Perma-R Products agrees to
reimburse Alpha Pro Tech for any out of pocket expense including any reasonable
attorneys fees that may occur, if liability is found to be that of Perma-R
Products.

 

Assignment of Agreement:

This Agreement is not assignable except: a)with the express written consent of
the parties, which consent shall not be unreasonably withheld; or b)to a
subsidiary or parent corporation of a party hereto.  In the event of a change in
ownership or corporate structure this Agreement shall continue in full force and
effect and shall be binding on the restructured entity or party under new
ownership. If such a change occurs the parties shall notify one another within
60 days of such change taking place.

 

BY:

 

Alpha ProTech Engineered Products, Inc.

Perma-R Products, Inc.

301 S. Blanchard Street

P.O. Box 279

Valdosta, GA

Grenada, MS

31601

38902-0279

 

 

Danny Montgomery

 

Tim LeClair

 

By

By

 

 

/s/ Danny Montgomery

 

/s/ Tim LeClair

 

Signed

Signed

 

 

General Manager

 

CEO

 

Title

Title

 

 

January 26, 2005

 

January 28, 2005

 

Date

Date

 

 

/s/ Bruce Hayden

 

/s/ Delana Roberts

 

Witnessed

Witnessed

 

 

/s/ Barbara Tomlinson

 

/s/ Renee Wilbourn

 

Witnessed

Witnessed

 

2

--------------------------------------------------------------------------------